Case 1:19-cv-06337-LLS Document 1 Filed 07/08/19 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed i in District Court t Without Prepaying | Fees or Costs (Short Form)

 

 

UNITED STATES DISTRICT: COURT

 

 

 

 

L, j for the shit ee
Sul MUD shee fi 5
intiff/ Petitioner )
U. ( |" Ss al C- )} Civil Action No.
— (A ae, 19 CV 63 3 "

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

lam a plaintiff or petitioner in this case and declare that I am unable to pay the‘costs ofthese proceedings and
that I am entitied to the relief requested.

In support of this application, J answer the following questions und T pen. ty “4 perjury:

1. If incarcerated. | am being held at:

 

If employed there, or have an account in the institution, I have aitachéd te ind a a staterhent certified by the
appropriate institutional officer showing all receipts, expenditures, ahd ler: uN ee six months for any
institutional account in my name. I am also submitting a similar statement any other institution where I was

incarcerated during the last six months.

2. Ifnot incarcerated. If] am employed, my employer’s name and address are:

©) “ ( ) pork C \
My gross pay or wages are: $  \/° ‘and my take-home pay or wages are: $ ‘ er

(specify pay period)

 

3. Other Income. In the past 12 months, I have received income from the following s farces (check ail that apply):

(a) Business, profession, or other self-employment O Yes ae .
(b) Rent payments, interest, or dividends O Yes No
(c) Pension, annuity, or life insurance payments Yes No “:
(d) Disability, or worker's compensation payments O Yes A No
(e) Gifts, or inheritances O Yes ‘a No
(f) Any other sources O Yes gp No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
 

Case 1:19-cv-06337-LLS Document 1 Filed 07/08/19 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form}

 

fe)

4. Amount of money that I have in cash or in a checking or savings account: $7. “1 +) /

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value):

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense): é

PUG

7. Names (or, if under 18, initials only) of all persons who are dependent or on me for support, my relationship
with each person, and how much I contribute to their support: .

\ { | Ly

8. Any debts or finatcial obligations (describe the amounts owed and to elt they ¢ are payable): re

é

     
 

 
